Citation Nr: 0335356	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  99-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for migraine headaches.  

2.  Entitlement to restoration of a 20 percent evaluation, 
and to an evaluation in excess thereof, for chondromalacia of 
the right knee, currently rated as noncompensable.  

3.  Entitlement to restoration of a 10 percent evaluation, 
and to an evaluation in excess thereof, for patellofemoral 
dysfunction of the left knee, currently rated as 
noncompensable.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1993 to November 
1996.  

These matters initially came before the Board of Veterans 
Appeals (Board) on appeal from a October 1999 decision by the 
RO which reduced the evaluations assigned for the right and 
left knee disabilities from 20 percent to noncompensable and 
from 10 percent to noncompensable, respectively, and from a 
January 2001 RO decision which denied an increased rating for 
migraine headaches.  A personal hearing at the RO was held in 
July 1999.  A personal before undersigned member of the Board 
was held in Washington, DC in March 2001.  The Board remanded 
the appeal to the RO for additional development in May 2001.  

(The issues of an increased rating for migraine headaches and 
a total disability rating for compensation purpose based on 
individual unemployability are the subject of the remand 
section of this decision.)  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
involving the right and left knee disabilities have been 
obtained by VA.  

2.  Reductions of the 20 and 10 percent disability ratings 
for the right and left knee disabilities, respectively, were 
accomplished by a rating decision of October 1999.  

3.  Evidence at the time of the reductions showed no actual 
or functional limitation of motion, instability or 
subluxation, or other impairment in either knee which would 
warrant a compensable rating under any applicable rating 
codes.  

4.  From January 1, 2000, the right knee disability is 
manifested by complaints of pain, without crepitus, effusion, 
subluxation, instability, locking, limitation of motion, or 
any functional limitation due to pain or during flare-ups.  

5.  From January 1, 2000, the left knee disability is 
manifested by complaints of pain, without crepitus, effusion, 
subluxation, instability, locking, limitation of motion, or 
any functional limitation due to pain or during flare-ups.  


CONCLUSIONS OF LAW

1.  The reductions of ratings for the right and left knee 
disabilities were implemented properly in accordance with 
applicable law and regulation, effective from January 1, 
2000.  38 U.S.C.A. §§ 501, 5103, 5103A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(a), (c) (2003).  

2.  Beginning January 1, 2000, the schedular criteria for a 
compensable evaluation for chondromalacia of the right knee 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, including Diagnostic 
Codes 5257, 5003-5260 and 5261 (2003).  

3.  Beginning January 1, 2000, the criteria for a compensable 
evaluation for patellofemoral dysfunction of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 5257, 
5003-5260 and 5261 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The veteran was notified of the VCAA 
in the May 2001 Board remand and in a letter from the RO 
subsequent to the remand.  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  The 
Board concludes that discussions as contained in the March 
and October 1999 rating actions, the February 2000 statement 
of the case (SOC), the May 2001 Board remand, and the May 
2003 supplemental statement of the case (SSOC), have provided 
the veteran with sufficient information regarding the 
applicable rules for the reductions.  The rating actions, 
remand, SOC, and the SSOC provided notice to the veteran of 
what was revealed by the evidence of record and why this 
evidence was insufficient to restore the prior evaluations or 
to award a compensable evaluation for either knee.  The VCAA 
letter also notified him of which evidence was to be provided 
by the veteran and which by the VA.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  The veteran 
also testified at a personal hearing at the RO and before the 
undersigned member of the Board in March 2001.  

The veteran has been given every opportunity to provide 
evidence to support his claims, and all notification and 
development actions needed to render a fair decision on these 
issues have been accomplished.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All pertinent records from VA have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
available evidence which would be pertinent to the claims for 
restoration or increased evaluations for the right and left 
knee disabilities.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issues pertaining to the right and left 
knee disabilities.  

Factual Background

By rating action in March 1997, the RO established service 
connection for chondromalacia of the right knee and 
patellofemoral dysfunction of the left knee based on evidence 
of treatment in service and on the findings from a general VA 
examination in March 1997.  The March 1997 VA examination 
showed some tenderness to palpation over the patella and 
lateral aspect of the right knee and over the patella of the 
left knee.  There was no effusion, heat, redness, or 
instability in either knee.  Range of motion of the right 
knee was from 0 to 140 degrees, and from 0 to 130 degrees in 
the left knee.  An MRI of the knees showed minimal 
subchondral sclerosis in the medial tibial plateaus, 
bilaterally, but was otherwise unremarkable.  The impression 
included minimal subchondral sclerosis of the tibial 
plateaus, bilaterally.  Following the March 1997 VA 
examination, the RO assigned 20 percent and 10 percent 
evaluations for chondromalacia of the right knee and 
patellofemoral dysfunction of the left knee, respectively, 
effective from November 16, 1996, the day following discharge 
from service.  38 C.F.R. § 3.400(b)(2)(i).  The veteran and 
his representative were notified of this decision and did not 
appeal.  

A claim for an increased rating for the right and left knee 
disabilities was received from the veteran in December 1998.  

When examined by VA in January 1999, the veteran complained 
of chronic pain in the right knee and occasional pain in the 
left knee.  On examination, he was not in any apparent 
distress, had a normal heel toe gait, and walked without a 
limp.  Leg alignment was normal, and he could squat fully and 
rise without any complaints or difficulty.  There was no 
swelling, effusion, or deformity in either knee.  Patellar 
position was normal and compression was not tender.  
Translation was normal and tracking was within normal groove 
in each knee.  There was no joint line tenderness or 
instability in either knee, and range of motion was from 0 to 
140 degrees, bilaterally.  X-ray studies of the right knee 
were normal without any evidence of arthritis and the 
patellar femoral relationship was normal.  The examiner 
indicated that he had reviewed the January 1999 MRI report 
which was essentially unremarkable, except for a very minimal 
hyper-intensity area in the anterior horn of the right knee 
which could not be specifically identified.  The diagnoses 
included subjective complaints of bilateral knee pain, no 
evidence of articular pathology, and normal patellar femoral 
relationship.  The examiner opined that clinical examination 
did not produce any symptoms or evidence of extreme pain, and 
that there was no evidence of disability in either knee at 
that time.  

Based on the above evidence, by rating action in March 1999, 
the RO proposed to reduce the 20 and 10 percent evaluations 
for the right and left knee disabilities, respectively, to 
noncompensable.  

At a personal hearing at the RO in July 1999, the veteran 
testified that he had limitation of motion in his knees and 
needed a cane to ambulate.  Other symptoms included 
instability, swelling, give way, popping, grinding, and 
chronic pain that interfered with his sleep.  He said that he 
could stand for only about 20 minutes, could walk only about 
a block, and was not able to kneel down.  He also testified 
that he was forced to quit his job as a cook because of his 
knee pain.  

The veteran testified before the undersigned member of the 
Board in Washington, DC in March 2001 that he underwent 
ligament and meniscus repair on the right knee while in 
service.  He reported chronic pain, instability, locking, and 
give way in both knees.  The remainder of his testimony was 
similar to that presented at the RO hearing.  

In May 2001, the Board remanded the appeal to the RO, in 
part, for a comprehensive examination to determine the 
severity of his bilateral knee disorder.  

When examined by VA in August 2001, the veteran complained of 
constant pain in both knees and said that he had been wearing 
a brace on the right knee for the past six years.  He said it 
was difficult to shower because he couldn't stand for a long 
period of time, and that he wasn't able to engage in physical 
exercises, though he sometimes tried to strengthen the 
muscles in his knees.  On examination, he walked with a limp 
favoring his right knee, but did not wear a brace or use a 
cane and did not appear to be in any pain.  His posture was 
good in the standing position.  There appeared to be very 
mild varus deformity of about 10 degrees in both knees, and 
squatting was difficult with complaints of pain in the right 
knee.  There was no effusion or swelling in either knee and 
patellar position and translation were normal, bilaterally.  
Apprehension testing, McMurray sign, and Lachman and pivot 
shift tests were negative, bilaterally.  The veteran 
complained of pain on patellar compression on the right but 
the joint line was not tender.  Range of motion was from 0 to 
140 degrees without pain, bilaterally.  Thereafter, he 
reported pain in the right knee from 120 to 130 degrees, and 
pain in the left knee during the entire range of motion.  
Quadriceps muscle tone was satisfactory without evidence of 
atrophy in either knee, and power of contraction was good 
against resistance.  X-ray studies of both knees appeared 
normal with no malalignment of the patellofemoral joint.  A 
bone scan was suggestive of possible mild early arthritis, 
bilaterally, and there was mild prominence of the tibial 
tuberosities, possibly due to enthesopathy.  An MRI showed 
small joint effusion, bilaterally, and mild cartilaginous 
abnormality in the right knee which was most likely related 
to degenerative changes.  There was no other evidence of 
significant internal derangement in either knee.  The 
diagnoses included subjective complains of bilateral knee 
pain, right more than left; mild degenerative changes in the 
right knee, but no instability or clinical evidence of 
impairment of function in either knee.  The examiner 
indicated that he had reviewed the entire claims file and 
provided a comprehensive report of the veteran's medical and 
employment history.  He noted that there was no evidence of 
instability or subluxation or functional loss of use, with 
satisfactory range of motion in each knee despite the 
veteran's complaints of pain in the end ranges of motion.  
There was no evidence of weakened movement, excess 
fatigability, or incoordination during motion, and no 
evidence of swelling, deformity, or atrophy of disuse.  The 
examiner indicated that there was no history of flare-ups and 
that he could not describe any additional functional loss or 
limitation of motion during flare-ups.  

A private medical report dated in September 2001was to the 
effect that the veteran was seen for back and right knee 
pain.  He gave a history that he had been involved in a motor 
vehicle accident in May 2001 and hit his right knee on the 
steering wheel.  He also reported a history of bone chips and 
fractures in the right knee during service which required 
surgical intervention.  The physician noted that there were 
no records to review.  On examination, the veteran had 1+ 
crepitus in both knees with pain over the medial joint on the 
right and no pain on the left.  There was no evidence of 
swelling, effusion, erythema, or instability in either knee.  
Pivot shift, Lachman, and McMurray's testing were all 
negative, and range of motion was normal, bilaterally.  The 
physician indicated that he could not account for the 
veteran's complaints of worsening knee pain, and opined that 
he may have bruised his kneecap or suffered a contusion in 
the accident.  He opined that the veteran may have symptoms 
of chondromalacia related to the accident, but that the 
degree of chondromalacia suggested a longstanding process.  
He also indicated that the veteran could return to work at 
the present time.  

The evidentiary record also includes numerous VA outpatient 
records showing treatment for various maladies from 1997 to 
2001, including complaints of knee pain.  The clinical 
findings on those reports are essentially the same as those 
noted on the VA and private examinations discussed above and, 
therefore, will not be repeated.  

Propriety of Reduction

In reducing the disability ratings for the right and left 
knee disabilities, the RO complied with the procedures of 38 
C.F.R. § 3.105, which requires that the veteran be provided 
with appropriate notice, that he be given an opportunity to 
submit additional evidence and to submit testimony at a 
predetermination hearing, and that he be notified as to the 
effective date for the reductions.  38 C.F.R. §§ 3.105(e), 
(i); 3.500(r) (2003).  These ratings were in effect from 
November 16, 1996 to January 1, 2000, less than 5 years.  
Thus various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c) (2003).

Having decided that the proper procedural development was 
afforded the veteran, the Board must next determine if the 
evidence properly supported the reductions.  In order for the 
reductions in rating to be sustained, it must appear by a 
preponderance of the evidence that the rating reductions were 
warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).  If the 
VA reduced the ratings without observing applicable laws and 
regulations, the reductions are void ab initio, and the 
reduction will be set aside as not in accordance with the 
law.  Hayes v. Brown, 9 Vet. App. 67 (1996).  

In this case, the medical evidence upon which the RO granted 
service connection in March 1997 and initially assigned 20 
and 10 percent ratings for the right and left knee 
disabilities, respectively, included a January 1997 VA 
examination report.  At the time, the evidence showed some 
tenderness to palpation over the patella and lateral aspect 
of the right knee and over the patella of the left knee.  
There was no effusion, heat, redness, or instability in 
either knee.  There was full range of motion in the right 
knee (0 to 140 degrees), and only slight limitation of motion 
in the left knee (0 to 130 degrees).  An MRI of the knees 
showed minimal subchondral sclerosis in the medial tibial 
plateaus, bilaterally, but was otherwise unremarkable.  

At this point, the Board notes that the rating decision of 
March 1997 concluded that the veteran had limited motion in 
his right knee without instability or subluxation, and that 
his overall pathology was consistent with a 20 percent 
evaluation under the criteria for knee impairment based on 
instability and subluxation.  DC 5257.  The Board cannot 
explain the basis for the assignment of a 20 percent 
evaluation by the RO, as the actual clinical findings showed 
no limitation of motion or any other objective evidence of 
pathology other than some tenderness about the knee joint and 
subjective complaints of pain.  In any event, 20 and 10 
percent evaluations were assigned.  

The medical records between March 1997 and the time the VA 
proposed to reduce the rating for the right and left knee to 
noncompensable consisted of a January 1999 VA examination 
report and VA outpatient records.  The outpatient records 
showed no treatment for any knee problems during the period 
in question.  The VA examination showed improvement in range 
of motion in the left knee to normal limits.  The veteran 
could squat fully and rise without difficulty, and there was 
no swelling, effusion, or deformity in either knee.  Patellar 
position was normal, there was no tenderness to compression, 
and translation and tracking were normal in each knee.  There 
was no joint line tenderness or instability in either knee, 
and there was full range of motion, bilaterally.  The 
examiner found no evidence of articular pathology, no extreme 
pain during the examination, and no evidence of any 
disability in either knee.  The examination was undertaken 
specifically to determine the current severity of the 
bilateral knee disabilities and was a complete and full 
examination.  The clinical findings from that examination 
showed marked improvement.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the October 1999 rating 
decision (which implemented the proposed reductions) fully 
supported the RO's conclusions that an improvement in the 
veteran's right and left knee disabilities had occurred, in 
that there was improved range of motion in the left knee and 
no impairment of functional use in either knee.  Hence, the 
symptomatology and manifestations of the veteran's right and 
left knee disabilities did not meet the criteria for a 
compensable rating under any of the applicable rating codes 
for the knees.  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that "where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994); 38 C.F.R. § 4.2 (2003).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Analysis

The veteran is currently assigned a noncompensable evaluation 
for his right and left knee disabilities under the provisions 
of DC 5257, which provides as follows:  

5257 Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

Ratings under this code require recurrent subluxation or 
lateral instability.  Here, the veteran has never been shown 
to have instability in either knee.  The Board points out 
that in the past, this provision of the rating code has been 
misapplied to situations where there was evidence of some 
knee "impairment," most often complaints of pain, 
stiffness, and/or limitation of motion to a less than 
compensable degree under DCs 5260 and 5261, with no other 
objective findings.  As a general rule, subjective findings 
alone, which do not result in at least some functional 
impairment, are not entitled to a compensable evaluation.  
The clinical findings from the two VA examinations during the 
pendency of this appeal showed no evidence of instability.  
Thus, a compensable evaluation under DC 5257 for either knee 
is not warranted.  

Other applicable rating codes which may provide a basis for 
assigning a compensable evaluation includes the following:  
DC 5256 provides for a 30 percent rating with favorable 
ankylosis of the knee in full extension, or in slight flexion 
between 0 and 10 degrees; DC 5258 provides for a 20 percent 
rating with dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint; DC 
5259 provides for a 10 percent rating for symptomatic 
symptoms with removal of semilunar cartilage; DC 5262 allows 
for a 10 percent rating when there is malunion of the tibia 
and fibula with slight knee or ankle disability.  

In this case, the clinical and diagnostic findings from the 
two most recent VA examinations showed full range of motion 
in each knee with no effusion, locking, dislocation or 
removal of cartilage, or malunion of the tibia and fibula.  
Therefore, these diagnostic codes are factually inapplicable 
in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

A compensable evaluation may also be assigned for arthritis 
under DC 5003.  That provision of the rating code provides 
that degenerative arthritis, established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (in this case, DCs 5260 & 5261).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  

With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, the 
veteran is entitled to a 20 percent rating.  
With x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, the 
veteran is entitled to a 10 percent rating.  

38 C.F.R. § 4.71a, DC 5003.  

For the purpose of rating a disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45(f) 
(2003).  

Here, a report of a bone scan in August 2001 indicated 
possible mild early arthritis in both knees.  In order to 
assign a compensable rating based on arthritis with 
limitation of motion, flexion must be limited to 45 degrees 
or less, or extension limited to 10 degrees or more.  The 
clinical findings on the two VA examinations showed full 
range of motion in each knee.  Consequently, the veteran does 
not demonstrate a limitation of motion in either knee 
sufficient to warrant the assignment of a 10 percent rating 
under DCs 5260 or 5261.  Likewise, a compensable evaluation 
for either knee is not appropriate for arthritis without 
limitation of motion, as each knee is considered a single 
major joint.  38 C.F.R. § 4.45(f).  

Finally, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board has taken note of the veteran's assertion that he 
experiences bilateral knee pain which produces functional 
limitations.  In this case, however, while the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a compensable 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  
Furthermore, the VA examiner in August 2001 specifically 
found no weakened movement, excess fatigability, 
incoordination, or functional loss on use, and no evidence of 
swelling, deformity, or atrophy of disuse.  In light of the 
foregoing, a compensable evaluation for either knee based on 
pain or functional loss alone, is not warranted.  




ORDER

Entitlement to restoration of a 20 percent evaluation for 
chondromalacia of the right knee is denied.  

Entitlement to restoration of a 10 percent evaluation for 
patellofemoral dysfunction of the left knee is denied.  

Entitlement to a compensable evaluation for chondromalacia of 
the right knee is denied.  

Entitlement to a compensable evaluation for patellofemoral 
dysfunction of the left knee is denied.  


REMAND

As indicated above, the Board remanded the appeal to the RO 
in May 2001, in part, for a VA neurological examination to 
assess the severity of the veteran's migraine headaches.  The 
examiner was instructed to review the entire record and 
obtain an in-depth history, including employment and other 
activities of daily living, and to provide an opinion 
regarding the severity, duration, and affect his headaches 
have on economic adaptability.  Although the veteran was 
examined by VA in August 2001, the examiner did not provide 
the requested opinions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Accordingly, the appeal must 
be remanded to the RO for compliance with the Board's 
instructions.  

Also, the Board notes that the RO made several attempts to 
obtain all records pertaining to the veteran's claim for 
disability benefits from Social Security Administration 
(SSA).  A response from that agency in February 2003 appears 
to indicate that the claim was denied.  However, it is not 
clear if an administrative decision was made on his claim as 
the response was a computer generated print-out and did not 
include any discussion or explanation.  In any event, VA is 
required to obtain all pertinent records, including any 
administrative decision from the SSA, and to give that 
evidence appropriate consideration and weight.  Baker v. 
West, 11 Vet. App. 163 (1998).  Accordingly, any SSA decision 
and all medical records relied upon in making that decision 
should be obtained and associated with the claim folder.  
Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992).  

Lastly, the veteran testified that he has been unemployed 
since 1999, but had applied for several jobs.  He also 
indicated that he dropped out of school, but that he intended 
to return at some point.  As the veteran's current employment 
and/or enrollment status is unknown, he should be asked to 
provide detailed information concerning his present 
situation, including any rejections for employment he may 
have received and whether he has returned to school.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for migraine headaches from April 1999 to 
the present.  After securing the 
necessary release, the RO should attempt 
to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

3.  The veteran should also be asked to 
complete an employment statement listing 
all jobs he has had since 1999.  After 
obtaining written consent, the RO should 
contact his former employers and obtain 
copies of any employment medical records.  
The employer(s) should also note the 
beginning and ending dates of employment 
and the reason for the veteran's 
termination.  If the veteran is no longer 
working, the reason for his termination 
should be reported.  Also of interest is 
any information concerning his employment 
at Holiday Inn, Troy, New York from May 
to October 1998.  The veteran should also 
provide information concerning any 
schooling or educational programs that he 
has been enrolled since 1998.  

4.  The RO should obtain from the Social 
Security Administration all records 
pertaining to the veteran's claim for 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

5.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his migraine 
headaches.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should note the dosage of 
any pertinent medications, the frequency 
and duration of headaches, and whether 
they are completely prostrating and 
prolonged.  The examiner should describe 
the findings in detail and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  If the 
physician is unable to make any 
determination, he or she should so state 
and indicate the reasons.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
veteran's claims.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



